Citation Nr: 0824674	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, 
Illinois


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of outpatient services 
provided at Illinois Eye Center (IEC) on June 10, 2005, 
September 6, 2005, October 21, 2005, and November 30, 2005.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  Records reflect that the veteran was a prisoner of war 
POW in Germany from July 1943 to May 1945 and that he has 
been in receipt of a total schedular rating for service-
connected disabilities since 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs Medical Center (VAMC) in Danville, Illinois, which is 
the Agency of Original Jurisdiction (AOJ) in this matter.

In February 2006, the veteran requested a hearing before the 
Board to be held at his local RO.  The veteran withdrew his 
request in July 2006.  As such, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).


REMAND

The claim under consideration is for reimbursement of 
unauthorized expenses for treatment provided at the IEC on 
June 10, 2005, September 6, 2005, October 21, 2005, and 
November 30, 2005.  Specifically, these instances of private 
treatment consisting of macular injections to the right eye 
to treat vision loss associated with macular degeneration and 
significant hemorrhaging behind the eye.

The claim was denied based on a determination that VA 
facilities were feasibly available to provide care for the 
veteran's vision loss, and the veteran was aware that if he 
used a private facility he would be responsible for the bill.  
Notwithstanding any such awareness on the veteran's behalf, 
VA has offered no evidence to show that VA facilities were in 
fact, feasibly available.  The veteran lives in Varna, 
Illinois.  The two VA facilities allegedly indentified to him 
for care were located in Indianapolis, Indiana and Iowa City, 
Iowa.  In addition, the file contains no medical rationale 
addressing whether the veteran's condition (i.e. the 
hemorrhaging behind the right eye) constituted an 
"emergency," and if so, then when that "emergency" ended.  

For these reasons, the Board believes that additional 
development is necessary to allow for informed appellate 
review with regard to the question of the veteran's medical 
condition on the dates in question, the distances involved 
between the private facility and a VA facility; and the 
availability of that VA facility (ies) to admit and 
adequately treat the veteran on the above noted dates.   

Accordingly, the case is REMANDED for the following action:

1.  Documents should be added to the claims 
file to show the distances between the 
veteran's home and the nearest VA medical 
facilities (Indianapolis, Indiana and Iowa 
City, Iowa) capable of treating the veteran 
for the eye problems presented in June 2005.  
The availability of the nearest VA medical 
facility to adequately treat the veteran's 
eye problem should also be documented in the 
claims file.  

2.  Thereafter, the claims file should be 
sent to an appropriate VA medical doctor 
who, after reviewing the file in its 
entirety, should address the following: 

a. State whether an actual medical 
emergency existed during any of the four 
dates in question and whether the 
treatment consisting of the four macular 
injections on June 10, 2005, September 6, 
2005, October 21, 2005, and November 30, 
2005, constituted emergency medical 
treatment.

b. State whether a VA facility was 
feasibly available for all or any of 
these dates.  In addressing this 
question, the physician should note 
whether the urgency of the veteran's 
medical condition, the relative distance 
of the travel involved in obtaining 
adequate VA treatment or the nature of 
the treatment made it necessary or 
economically advisable to use the IEC.  
The physician should also address whether 
VA had the ability to provide immediate 
treatment, and if not, whether any delay 
in treatment would have had a negative 
impact on the veteran's health.  A 
complete rationale for all opinions 
expressed should be given.

3.  Thereafter, the claims file should be 
reviewed and a determination made as to 
whether the benefit sought can be 
granted.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.



	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

